Affirmed by unpublished PER CURIAM' opinion.
Unpublished opinions are not binding precedent in this circuit.
PER.CURIAM:
Stanley Earl Corbett, Jr., appeals the district • court’s order granting summary judgment to the defendants on his claims, under 42 U.S.C. § 1983 (2006). We have' reviewed the record and .find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Corbett v. Branker, No. 5:10-ct-03147-FL, 2012 WL 3839621 (E.D.N.C. Sept. 5, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would' not aid the decisional process.

AFFIRMED.